                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NO. 1:21-CR-00007-2-TH
v.                                               §
                                                 §
                                                 §
BLAKE ANDREW SIMMONS                             §
                                                 §

         FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
              BEFORE THE UNITED STATES MAGISTRATE JUDGE

       By order of the District Court, this matter is referred to the undersigned United States

Magistrate Judge for administration of the guilty plea under Rule 11. Magistrate judges have the

statutory authority to conduct a felony guilty plea proceeding as an “additional duty” pursuant to

28 U.S.C. § 636(b)(3). United States v. Bolivar-Munoz, 313 F.3d 253, 255 (5th Cir. 2002).

       On May 19, 2021, this case came before the undersigned magistrate judge for entry of a

guilty plea by the Defendant, Blake Andrew Simmons, to Counts One and Two of the

Indictment. Count One alleges that on or about April 16, 2020, in the Eastern District of Texas,

Blake Andrew Simmons, the Defendant, and another co-defendant, did knowingly and

intentionally possess with intent to distribute 50 grams or more of a Schedule II controlled

substance, namely: fifty (50) grams of more of methamphetamine (actual), all in violation of 21

U.S.C. § 841(a)(1)—Possession with the Intent to Distribute or Dispense Methamphetamine.

       Count Two alleges that from on or about April 16, 2020, the exact dates being unknown

to the grand jury, in the Eastern District of Texas and elsewhere, Blake Andrew Simmons, the

Defendant, and another co-defendant, aiding and abetting each other and others known and

unknown, knowingly and intentionally conspired and agreed with each other, and with persons


                                                1
known and unknown to the Grand Jury, to distribute and to possess with the intent to distribute ·a

mixture or substance containing a detectable amount of a Schedule II controlled substance,

namely: fifty (50) grams of more of methamphetamine (actual), in violation of 21 U.S.C. §

841(a)(l), all in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2—Conspiracy to Possess with the

Intent to Distribute and Distribution of a Controlled Substance Methamphetamine.

       The Defendant entered a plea of guilty to Counts One and Two of the Indictment into the

record at the hearing. After conducting the proceeding in the form and manner prescribed by

Federal Rule of Criminal Procedure 11, the undersigned finds:

       a.      That the Defendant, after consultation with his attorney, has knowingly, freely

and voluntarily consented to the administration of the guilty plea in this case by a United States

Magistrate Judge in the Eastern District of Texas, subject to a final approval and imposition of

sentence by the District Court.

       b.      That the Defendant is fully competent and capable of entering an informed plea,

that the Defendant is aware of the nature of the charges and the consequences of the plea, and

that the plea of guilty is made freely, knowingly, and voluntarily.         Upon addressing the

Defendant personally in open court, the undersigned determines that the Defendant’s plea is

knowing and voluntary and did not result from force, threats or promises (other than the

promises set forth in the plea agreement). See FED. R. CRIM. P. 11(b)(2).

       c.      That the Defendant’s knowing and voluntary plea is supported by an independent

factual basis establishing each of the essential elements of the offense and the Defendant realizes

that his conduct falls within the definition of the crimes charged under 21 U.S.C. § 841(a)(1)—

Possession with the Intent to Distribute or Dispense Methamphetamine and 21 U.S.C. § 846 and




                                                2
18 U.S.C. § 2—Conspiracy to Possess with the Intent to Distribute and Distribution of a

Controlled Substance Methamphetamine.

                                 STATEMENT OF REASONS

       As factual support for the Defendant’s guilty plea, the Government proffered evidence of

the Defendant’s guilt that it would have proven had this case gone to trial. In support, the

Government would prove that the Defendant is the same person charged in the Indictment, and

that the events described in the Indictment occurred in the Eastern District of Texas. The

Government would also have proven, beyond a reasonable doubt, each and every essential

element of the offenses as alleged in Counts One and Two of the Indictment through the

testimony of witnesses, including expert witnesses, and admissible exhibits. In support of the

Defendant’s plea, the undersigned incorporates the proffer of evidence described in detail at the

hearing on the Defendant’s plea and the Defendant’s admissions made in open court in response

to the undersigned’s further inquiry into the facts supporting the Government’s case.

       The Defendant agreed with and stipulated to the evidence presented. Counsel for the

Defendant and the Government attested to the Defendant’s competency and capability to enter an

informed plea of guilty. The Defendant agreed with the evidence presented by the Government

and personally testified that he was entering the guilty plea knowingly, freely and voluntarily.

                              RECOMMENDED DISPOSITION

       IT IS THEREFORE the recommendation of the undersigned United States Magistrate

Judge that the District Court accept the Guilty Plea of the Defendant, which the undersigned

determines to be supported by an independent factual basis establishing each of the essential

elements of the offense charged in Counts One and Two of the Indictment. Accordingly, it is

further recommended that the District Court finally adjudge the Defendant, Blake Andrew



                                                 3
Simmons, guilty of the charged offenses under 21 U.S.C. § 841(a)(1)—Possession with the

Intent to Distribute or Dispense Methamphetamine and 21 U.S.C. § 846 and 18 U.S.C. § 2—

Conspiracy to Possess with the Intent to Distribute and Distribution of a Controlled Substance

Methamphetamine.

                                          OBJECTIONS

       Pursuant to 28 U.S.C. § 636(b)(1)(C), each party to this action has the right to file

objections to this Report and Recommendation. Objections to this Report must (1) be in writing,

(2) specifically identify those findings or recommendations to which the party objects, (3) be

served and filed within fourteen (14) days after being served with a copy of this Report, and (4)

be no more than eight (8) pages in length. See 28 U.S.C. § 636(b)(1)(C); FED. R. CRIM. P.

59(b)(2); E.D. TEX. CRIM. R. CR-59(b). A party who objects to this Report is entitled to a de

novo determination by the United States District Judge of those proposed findings and

recommendations to which a specific objection is timely made. 28 U.S.C. § 636(b)(1)(C); FED.

R. CRIM. P. 59(b)(3).

       A party’s failure to file specific, written objections to the proposed findings of fact and

conclusions of law contained in this report, within fourteen (14) days of being served with a copy

of this report, bars that party from: (1) entitlement to de novo review by the United States District

Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275,

276–77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such

findings of fact and conclusions of law accepted by the United States District Judge, see

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).
           SIGNED this 19th day of May, 2021.




                                                        _________________________
                                                        Zack Hawthorn
                                                 4      United States Magistrate Judge
